 

AO 245B (CASDRev. 08/13) Judgrnent in a Cn'minal Case §§ L E l

 

, t

 

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A C

T UCT 18 2018

  
  

CLERK, U.S. DISTRECT COURT

 

isnss§sm esa

er N` cvember ,

  

 

V (For Offenses Cornmitted On cr

BRENDA FIGUEROA-SANDOVAL (1)
Case Number: lSCR2633-JLS

Danielle Rachel lredale
Defen dant’s Attorney

REGISTRATIQN No. 68827298
g a
pleaded guilty to count(s) l of the IIlfOI'matiOIl

 

}:I was found guilty on count(s)

after a plea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Number§s|
21 USC 84l(a)(l), 18 Possession of Metharnphetamine With lutent to Distribute 1
USC 2

The defendant is sentenced as provided in pages 2 through 4 cf this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant has been found not guilty on count(s)
\:l Count(s) is dismissed on the motion of the United States.
w Assessrnent : $100.0() imposed
No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered tc pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 12. 2018

Date cf lmpcsition of Sentence

  
 

    

ON. JANis L. sAM TINO
lTED STATES DISTRICT JUDGE

lSCR2633-JLS

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: BRENDA FIGUEROA-SANDOVAL (l) Judgment - Page 2 of 4
CASE NUl\/[BER: lSCR2633-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Thirty (30) months

E Sentence imposed pursuant to Title 8 USC Section l326(b).
|I| The court makes the following recommendations to the Bureau of Prisons:

1. Incarceration in the Western Regicn of` the United States
2. GED and Vocational Training Programs

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

 

|:l as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
l:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MAR.SHAL

18CR2633-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: BRENDA FIGUEROA-SANDOVAL (1) Judgment - Page 3 of 4
CASE NUl\/[BER: 18CR2633-.TLS
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:
Five (5) years

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use cfa controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

|:\ The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Checlc Happlicable.)

§§ The defendant shall not possess a firearm, arnmunition, destructive device, or any other dangerous weapon.

g '[he defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elirnination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

[l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted cfa qualifying offense. (Check t'fapplicable.)

l] The defendant shall participate in an approved program for domestic violence. (Check r`fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and H‘equency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for Schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or ernployment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance cr
any paraphernalia related to any controlled substances, except as prescribed by a physician;

S) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer; '

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement ofticer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR2633-JLS

 

 

AO 245B (CASD Rev. 08/13) Judgrnent in a Criminal Case

 

DEFENDANT: BRENDA FlGUEROA-SANDOVAL (l) ludgment - Page 4 of 4
CASE NUMBER: lSCR2633-JLS

SPECIAL CON])I'I`IONS OF SUPERVISION

l. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a Search may be grounds for
revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

2. Not enter or reside in the Repuhlic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements

3. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

4. Participate in a program of mental health treatment as directed by the probation officer, take all
medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission. The court authorizes the release of the presentence report and available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based
on ability to pay. ‘

5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for la period up to 120
days (non-punitive).

18CR2633-.TLS

